Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2019

                                     No. 04-19-00018-CV

       THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                              Appellants

                                               v.

                              CITY OF SAN MARCOS, Texas,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0958-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                        ORDER
    Appellee has filed a motion for extension of time to file its brief. The motion is
GRANTED. Appellee’s brief is due June 24, 2019.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court